EXHIBIT 16.1 April 15, 2013 Securities and Exchange Commission treet, N.E. Washington DC, 20549-7561 Dear Sir or Madam: On April 15, 2013, this Firm received the final draft copy of a Current Report on Form 8-K (“Form 8-K”) to be filed by Coffee Holding Co., Inc. (the “Company”) reporting an Item 4.01 – Change in Registrant’s Certifying Accountant. We have read the Form 8-K and we have no disagreements with the statements made therein.We hereby consent to the filing of this letter as an exhibit to the Form 8-K. Sincerely, /s/ ParenteBeard LLC ParenteBeard LLC
